DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Schatz on 3/10/2021.
The application has been amended as follows: 
1. (Currently Amended) Antenna with a matching device, said antenna comprising: 
the matching device in the form of a transformer consisting of primary and secondary windings; a transmitting vibrator in the form of a 2D- or 3D- conducting body, the transmitting vibrator being connected to the secondary winding and located in the magnetic field of the matching transformer, characterized in that, proximal to the secondary winding of the matching transformer, there is a mobile capacity component coupled galvanically to the matching transformer at any point and a mechanism for manual or automatic moving of the mobile capacity component with respect to the secondary winding and fixing the mobile capacity component in a selected position.


Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna with a matching device, said antenna comprising: the matching device in the form of a 
                Fedesov (US 2012/0048993)  - of record - is cited as teaching some elements of the claimed invention including a matching device in the form of a transformer, a primary winding, a secondary winding, a mobile capacity component, and a transmitting vibrator.
               However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                   /DAMEON E LEVI/  Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                       


/DAVID E LOTTER/Examiner, Art Unit 2845